Exhibit 10.60

 

FIRST AMENDMENT
TO THE
PROFIT-SHARING/401(k) PLAN FOR
EMPLOYEES OF ROCKWOOD SPECIALTIES INC.

 

(As Amended and Restated Effective as of January 1, 2008)

 

THIS AMENDMENT to the Profit-Sharing/401(k) Plan for Employees of Rockwood
Specialties Inc. (the “Plan”) is hereby made and entered into by Rockwood
Specialties Inc. (the “Company”), effective as of the dates hereinbelow.

 

W I T N E S S E T H:

 

WHEREAS, the Company sponsors and maintains the Plan for the benefit of the
Plan’s participants and beneficiaries;

 

WHEREAS, the Company desires to amend the Plan to reflect legal changes
applicable to the Plan, including the Pension Protection Act of 2006 (“PPA”),
and the Heroes Earnings Assistance and Relief Tax Act of 2008 (the “HEART Act”);
and

 

WHEREAS, the Plan reserves to the Company the right to amend or modify the Plan
from time to time.

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows:

 

1.

 

Effective January 1, 2009, Section 1.15 is amended by adding the following
paragraph to its end:

 

“Effective for Plan Years beginning on or after January 1, 2009, Compensation
shall include any payments made to an Employee in qualified military service, as
defined under Code Section 414(u), while on active duty for a period of more
than thirty (30) days that represents all or a portion of the wages that the
Participant would have received if the Participant were performing services for
the Employer during such time.”

 

2.

 

Effective as of January 1, 2007, Section 1.63 is amended by adding the following
sentence to its end:

 

“Notwithstanding any provision of this Plan to the contrary, effective as of
January 1, 2007, a Participant’s change in status from an Eligible

 

1

--------------------------------------------------------------------------------


 

Employee to Leased Employee shall not be deemed to be a Termination of
Employment or a distribution event under Article VI.”

 

3.

 

Effective as of January 1, 2008, Section 3.3.2(a) is amended by adding the
following new sentence to the end of its second paragraph:

 

“Notwithstanding the foregoing, for Plan Years beginning on or after January 1,
2008, “gap period” gain or loss shall not be required on corrective
distributions of Excess Deferrals.”

 

4.

 

Effective as of January 1, 2008, Section 3.3.3(b) is amended by adding the
following new sentence to its end:

 

“Notwithstanding the foregoing, for Plan Years beginning on or after January 1,
2008, “gap period” gain or loss shall not be required on corrective
distributions of Excess Contributions.”

 

5.

 

Effective as of January 1, 2008, Section 3.4.2(b) is amended by adding the
following new sentence to its end:

 

“Notwithstanding the foregoing, for Plan Years beginning on or after January 1,
2008, “gap period” gain or loss shall not be required on corrective
distributions of Excess Aggregate Contributions.”

 

6.

 

Effective as of January 1, 2009, Section 3.8.2(d) is amended by deleting it in
its entirety and substituting the following therefor:

 

“In the event the amount of Annual Additions made on behalf of a Participant
during any Limitation Year beginning on or after January 1, 2009 exceeds the
Maximum Permissible Amount, such excess Annual Additions shall be corrected
using the correction methods available under the Internal Revenue Service’s
Employee Plans Compliance Resolution System (EPCRS), as it may be amended from
time to time.”

 

2

--------------------------------------------------------------------------------


 

7.

 

Effective as of January 1, 2010, Section 7.3.1 is amended by the following
sentence after its first paragraph:

 

“Notwithstanding anything in the Plan to the contrary, for distributions after
December 31, 2009, a non-spouse Beneficiary who is a “designated beneficiary”
under Code Section 401(a)(9)(E) may roll over all or any portion of his
distribution in any direct trustee to trustee transfer to an individual
retirement account established by the Beneficiary which meets the requirements
of an inherited IRA under Code Section 402(c)(11) if the distribution otherwise
meets the definition of an eligible rollover distribution as described in
Section 7.3.2(a).”

 

8.

 

Effective as of January 1, 2007, Section 8.1 is amended by adding the following
sentence to its end:

 

“Notwithstanding anything in the Plan to the contrary, effective for deaths
occurring on or after January 1, 2007, if a Participant dies while in qualified
military service, as defined under Code Section 414(u), and before his Benefit
Commencement Date under the Plan, the Participant will be treated as if (i) he
was reemployed by the Employer on the date immediately preceding his death and
(ii) his date of death was his Termination of Employment. The preceding sentence
shall not apply for the purposes of determining any contributions under the
Plan.”

 

9.

 

Except as amended herein, the provisions of the Plan shall remain in full force
and effect.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
on its behalf by its duly authorized agent as of the 22 day of December 2009, to
be effective as of the dates provided herein.

 

 

 

ROCKWOOD SPECIALTIES INC.

 

 

 

 

 

 

 

By:

/s/ Donna M. Abrunzo

 

 

 

 

 

 

 

Name:

Donna M. Abrunzo

 

 

 

 

 

 

 

Title:

Assistant Secretary

 

4

--------------------------------------------------------------------------------